—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Kron, J.), rendered November 8, 2001, convicting him of grand larceny in the fourth degree, criminal possession of stolen property in the fourth degree, criminal mischief in the third degree, and unauthorized use of a vehicle in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s claim that he was improperly adjudicated a second felony offender is unpreserved for appellate review (see People v Smalls, 293 AD2d 500). In any event, the claim is without merit (see People v Alston, 289 AD2d 339; People v Mann, 258 AD2d 738; People v Witherspoon, 155 AD2d 636).
The defendant’s remaining contention is without merit. Krausman, J.P., McGinity, Schmidt and Mastro, JJ., concur.